            Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 1 of 20



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ROBERT JAHODA,

                        Plaintiff,                            Civil Action No.

         v.                                                   COMPLAINT FOR DECLARATORY
                                                              AND INJUNCTIVE RELIEF
 TOUCHOFMODERN, INC.,

                        Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Robert Jahoda, by and through undersigned counsel, seeks a permanent injunction

requiring a change in TouchOfModern, Inc.’s (“Defendant” or “Touch”) corporate policies to

cause its online stores to become, and remain, accessible to individuals with visual disabilities. In

support thereof, Plaintiff respectfully asserts as follows:

                                        INTRODUCTION

       1.       In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

       The Department [of Justice] first articulated its interpretation that the ADA applies
       to public accommodations’ websites over 20 years ago. This interpretation is
       consistent with the ADA’s title III requirement that the goods, services, privileges,
       or activities provided by places of public accommodation be equally accessible to
       people with disabilities.

See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice, to

Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at https://
            Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 2 of 20



images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf) (last accessed

Mar. 13, 2019).

       2.      More recently, the United States Court of Appeals for the Ninth Circuit confirmed

the ADA applies to websites and mobile applications, equally. See Robles v. Domino's Pizza, LLC,

913 F.3d 898 (9th Cir. 2019).

       3.      Robert Jahoda suffers retinitis pigmentosa, a genetic disorder that rendered him

legally blind when he was just two years old. Today, he uses screen reader technology, including

VoiceOver and JAWS, to navigate the Internet

       4.      Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

       The screen reading software uses auditory cues to allow a visually impaired user to
       effectively use websites. For example, when using the visual internet, a seeing user
       learns that a link may be “clicked,” which will bring her to another webpage,
       through visual cues, such as a change in the color of the text (often text is turned
       from black to blue). When the sighted user's cursor hovers over the link, it changes
       from an arrow symbol to a hand.

       The screen reading software uses auditory—rather than visual—cues to relay this
       same information. When a sight impaired individual reaches a link that may be
       “clicked on,” the software reads the link to the user, and after reading the text of
       the link says the word “clickable.”…Through a series of auditory cues read aloud
       by the screen reader, the visually impaired user can navigate a website by listening
       and responding with her keyboard.

Id. at *6-7. See American Federation for the Blind, Screen Readers, available at

http://www.afb.org/prodBrowseCatResults.aspx?CatID=49 (last accessed Mar. 13, 2019)

(discussing screen readers and how they work).

       5.      Defendant is a retailer that offers a “curated, online shopping destination for men

to discover extraordinary products to elevate their lifestyle,” like art, clothing, and technology. See

                                                  2
            Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 3 of 20



Facebook, Touch of Modern About Page., available at https://www.facebook.com/

pg/touchofmodern/about/?ref=page_internal (last accessed March 13, 2019).

       6.      Consumers may research and purchase Defendant’s products and access other

brand-related content and services at www.touchofmodern.com and with the mobile applications

Defendant makes available for iOS and Android-based mobile devices (collectively, “Website and

Apps”), which Website and Apps Defendant owns, operates, and controls.

       7.      Defendant is responsible for the policies, practices, and procedures concerning the

Website and Apps’ development and maintenance.

       8.      Unfortunately, Defendant denies approximately 8.1 million Americans who have

difficulty seeing access to its Website and Apps’ goods, content, and services because the Website

and Apps are largely incompatible with the screen reader programs these Americans use to

navigate an increasingly ecommerce world. See Press Release, United States Census Bureau,

Nearly 1 in 5 People Have a Disability in the U.S., Census Bureau Reports Report Released to

Coincide with 22nd Anniversary of the ADA (Jul. 25, 2012), available at https://www.census.gov/

newsroom/releases/archives/miscellaneous/cb12-134.html (last accessed Mar. 13, 2019) (“About

8.1 million people had difficulty seeing, including 2.0 million who were blind or unable to see.”).

       9.      Plaintiff brings this civil rights action against Defendant to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title III”), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of its

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal

to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with a computer screen reading program—where necessary to ensure

effective communication with individuals with a visual disability, and to ensure that such persons



                                                  3
          Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 4 of 20



are not excluded, denied services, segregated or otherwise treated differently than sighted

individuals; and (4) utilize administrative methods, practices, and policies that provide persons

with disabilities equal access to online content.

        10.      By failing to make its Website and Apps available in a manner compatible with

computer screen reader programs, Defendant, a public accommodation subject to Title III, deprives

blind and visually-impaired individuals the benefits of its online goods, content, and services—all

benefits it affords nondisabled individuals—thereby increasing the sense of isolation and stigma

among these Americans that Title III was meant to redress.

        11.      Because Defendant’s Website and Apps are not and have never been accessible,

and because upon information and belief Defendant does not have, and has never had, an adequate

corporate policy that is reasonably calculated to cause its Website and Apps to become and remain

accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring

that:

              a) Defendant retain a qualified consultant acceptable to Plaintiff (“Approved
                 Accessibility Consultant”) who shall assist it in improving the accessibility of its
                 Website and Apps, including all third party content and plug-ins, so the goods and
                 services on the Website and Apps may be equally accessed and enjoyed by
                 individuals with vision related disabilities;

              b) Defendant work with the Approved Accessibility Consultant to ensure that all
                 employees involved in website and app development be given accessibility training
                 on a biennial basis, including onsite training to create accessible content at the
                 design and development stages;

              c) Defendant work with the Approved Accessibility Consultant to perform an
                 automated accessibility audit on at least a quarterly basis to evaluate whether
                 Defendant’s Website and Apps may be equally accessed and enjoyed by individuals
                 with vision related disabilities on an ongoing basis;

              d) Defendant work with the Approved Accessibility Consultant to perform end-user
                 accessibility/usability testing on at least a quarterly basis with said testing to be
                 performed by humans who are blind or have low vision, or who have training and
                 experience in the manner in which persons who are blind use a screen reader to


                                                    4
Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 5 of 20



    navigate, browse, and conduct business on websites and apps, in addition to the
    testing, if applicable, that is performed using semi-automated tools;

 e) Defendant incorporate all of the Approved Accessibility Consultant’s
    recommendations within sixty (60) days of receiving the recommendations;

 f) Defendant work with the Approved Accessibility Consultant to create an
    Accessibility Policy that will be posted on its Website and Apps, along with an e-
    mail address, instant messenger, and toll free phone number to report accessibility-
    related problems;

 g) Defendant directly link from the footer on each page of the Website and Apps, a
    statement that indicates that Defendant is making efforts to maintain and increase
    the accessibility of its Website and Apps to ensure that persons with disabilities
    have full and equal enjoyment of the goods, services, facilities, privileges,
    advantages, and accommodations of the Defendant through the Website and Apps;

 h) Defendant accompany the public policy statement with an accessible means of
    submitting accessibility questions and problems, including an accessible form to
    submit feedback or an email address to contact representatives knowledgeable
    about the Accessibility Policy;

 i) Defendant provide a notice, prominently and directly linked from the footer on each
    page of the Website and Apps, soliciting feedback from visitors to the Website and
    Apps on how the accessibility of the Website and Apps can be improved. The link
    shall provide a method to provide feedback, including an accessible form to submit
    feedback or an email address to contact representatives knowledgeable about the
    Accessibility Policy;

 j) Defendant provide a copy of the Accessibility Policy to all web and app content
    personnel, contractors responsible for web content, and Client Service Operations
    call center agents (“CSO Personnel”) for the Website and Apps;

 k) Defendant train no fewer than three of its CSO Personnel to automatically escalate
    calls from users with disabilities who encounter difficulties using the Website and
    Apps. Defendant shall have trained no fewer than three of its CSO personnel to
    timely assist such users with disabilities within CSO published hours of operation.
    Defendant shall establish procedures for promptly directing requests for assistance
    to such personnel including notifying the public that customer assistance is
    available to users with disabilities and describing the process to obtain that
    assistance;

 l) Defendant modify existing bug fix policies, practices, and procedures to include the
    elimination of bugs that cause the Website and Apps to be inaccessible to users of
    screen reader technology;

 m) Plaintiff, his counsel, and its experts monitor the Website and Apps for up to two
    (2) years after the Approved Accessibility Consultant validates the Website and

                                      5
          Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 6 of 20



               Apps are free of accessibility errors/violations to ensure Defendant has adopted and
               implemented adequate accessibility policies. To this end, Plaintiff, through his
               counsel and its experts, shall be entitled to consult with the Approved Accessibility
               Consultant at their discretion, and to review any written material, including but not
               limited to any recommendations the Approved Accessibility Consultant provides
               Defendant.

       12.     Electronic information technology has features and content that are modified on a

daily, and in some instances an hourly, basis, and a one time “fix” to an inaccessible website or

mobile application will not cause the website or mobile application to remain accessible without a

corresponding change in corporate policies related to those electronic information technologies.

To evaluate whether an inaccessible website or mobile application has been rendered accessible,

and whether corporate policies related to electronic information technologies have been changed

in a meaningful manner that will cause the website or mobile application to remain accessible, the

website and mobile application must be reviewed on a periodic basis using both automated

accessibility screening tools and end user testing by disabled individuals.

                                JURISDICTION AND VENUE

       13.     The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       14.     Defendant attempts to, and indeed does so, participate in the Commonwealth’s

economic life by clearly performing business over the Internet. Through its Website and Apps,

Defendant enters into contracts for the sale of its products with residents of Pennsylvania. These

electronic sales contracts involve, and indeed require, Defendant’s knowing and repeated

transmission of computer files over the Internet. See Gniewkowski v. Lettuce Entertain You, Order,

ECF No. 123 (W.D. Pa Apr. 25, 2017) clarified by Order of Court, ECF No. 169 (W.D. Pa. June

22, 2017) (Judge Schwab) (exercising personal jurisdiction over forum plaintiff’s website

accessibility claims against out-of-forum website operator); see also Access Now Inc. v. Otter


                                                 6
            Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 7 of 20



Products, LLC, 280 F.Supp.3d 287 (D. Mass. Dec. 4, 2017) (same); Access Now, Inc. v.

Sportswear, Inc., 298 F.Supp.3d 296 (D. Mass. 2018) (same).

        15.     As described in additional detail below, Plaintiff was injured when he attempted to

access Defendant’s Website and Apps from this District but encountered barriers that denied his

full and equal access to Defendant’s online goods, content, and services.

        16.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s claims

occurred.

                                              PARTIES

        17.     Plaintiff is and, at all times relevant hereto, has been a resident of Beaver County,

Pennsylvania. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a

member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        18.     Defendant is a Delaware corporation with its principle place of business at 350

Rhode Island, Suite 400, San Francisco, CA 94103.

                           FACTS APPLICABLE TO ALL CLAIMS

        19.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website and mobile application developers often implement digital

technologies without regard to whether those technologies can be accessed by individuals with

disabilities. This is notwithstanding the fact that accessible technology is both readily available

and cost effective.




                                                   7
            Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 8 of 20



                            DEFENDANT’S ONLINE CONTENT

        20.    Defendant’s Website and Apps allow consumers to research and purchase

Defendant’s products from the comfort and convenience of their own homes, and arrange for home

delivery.

        21.    Defendant is responsible for the policies, practices, and procedures concerning the

Website and Apps’ development and maintenance.

                                    HARM TO PLAINTIFF
        22.    Plaintiff attempted to access the Website and Apps from his home in Ambridge,

Pennsylvania. Unfortunately, because of Defendant’s failure to build its Website and Apps in a

manner that is compatible with screen reader programs, Plaintiff is unable to understand, and thus

is denied the benefit of, much of the content and services he wishes to access on the Website and

Apps.

        23.    Plaintiff attempted to access the Website and Apps using VoiceOver with iOS.

        24.    VoiceOver is “a full-featured screen reader built into macOS that speaks the text in

documents and windows, and describes aloud what appears on your screen…With VoiceOver, you

control your Mac primarily with a keyboard, refreshable braille display, or trackpad. You use the

VoiceOver cursor—which appears as a dark rectangular outline—to move around the screen,

select buttons and other controls, and to read and edit text.” See Apple, VoiceOver Getting Started

Guide, available at https://help.apple.com/voiceover/info/guide/10.12/#/vo2681 (last accessed

Mar. 12, 2018).




                                                8
          Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 9 of 20




  The VoiceOver cursor—a dark rectangular outline—focused on the word "Accessibility" on
                                        screen.
The italicized caption immediately above matches the alternative text that Apple provides in its

VoiceOver Getting Started Guide. It illustrates the type of sufficiently descriptive alternative text

that screen reader users require to fully and equally access Defendant’s Website and Apps.




       25.     As a result of visiting Defendant’s Website and Apps from Ambridge,

Pennsylvania, and from investigations performed on his behalf, Plaintiff found Defendant’s

Website and Apps to be unusable due to various barriers that deny him full and equal access to

Defendant’s online content and services. For example:




                                                 9
             Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 10 of 20



        a.       The Website and Apps do not provide a text

equivalent for non-text elements. Providing text alternatives

allows the information to be rendered in a variety of ways by a

variety of users. A person who cannot see a picture, logo, or icon

can have a text alternative read aloud using synthesized speech.

For example, the Website and Apps use image files to convey

visually the products available for purchase. Unfortunately,

Defendant’s corporate accessibility policies fail to ensure these

product images include alternative text to describe the products in

sufficient detail so that a screen reader user, like Plaintiff, can

determine what these images represent. To this end, Defendant’s Website includes an image of a

watch available for purchase. Unfortunately, the alternative text that accompanies this watch

provides: “eff eff two hundred seven [inaudible] zero zero one five see forty five vee ex six

hundred eight eff nine dee six [inaudible] nine hundred eight be dee seven medium link image.”

This alternative text is meaningless and makes it more likely that Plaintiff will abandon the

purchase process compared to consumers who are not partially sighted, visually impaired, or

totally blind.




                                                10
          Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 11 of 20



        b.      The Website and

Apps use visual cues to convey

content and other information to

sighted users. Unfortunately,

screen readers cannot interpret

these cues and communicate the

information they represent to

individuals      with      visual

disabilities.   For     example,

consumers who perceive content

visually will notice that many products available for purchase on Defendant’s Website and Apps

include two prices. One price—a higher price—appear in strikethrough font. The other—a lower

price—does not. These users will likely infer that the price appearing in the strikethrough font is

the “old” or “original” price, while the price appearing in regular font is the “new” or “sale” price.

Unfortunately, Plaintiff’s screen reader cannot perceive the subtle differences of these two fonts

so that he can make an informed decision. Instead, Plaintiff hears two prices for the same product,

and cannot determine what they signify, like different quantities, colors, sizes, conditions, or in

this case, a sale. This uncertainty prevents Plaintiff from making informed purchasing decisions,

and increases the odds he will abandon the purchase process without making a selection at all.




                                                 11
            Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 12 of 20



       c.       The Website and Apps use color as the only means

of conveying information, indicating an action, prompting a

response, or distinguishing a visual element. Providing

information conveyed with color through another means is

necessary to ensure that users who cannot see color can still

perceive this information. For example, Defendant’s Website

allows consumers to filter the products they wish to purchase.

Defendant identifies the filters selected visually, by highlighting

each selection in gray. Unfortunately, Defendant fails to include

alternative text to identify this selection in a non-visual means. As

a result, Plaintiff cannot verify what filter he activated successfully, if any. This uncertainty makes

it more likely that he abandons the purchase process.

       d.       The foreground and background color combinations of the Website and Apps

provide insufficient contrast. There are nearly three times more individuals with low vision than

those with total blindness; and one out of twelve people has some sort of color deficiency. These

users encounter difficulty distinguishing text from a background color if the contrast is insufficient.

       e.       Some functionality is not operable through a keyboard interface. As a result,

individuals who cannot use a mouse are unable to access particular information and other content.




                                                  12
            Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 13 of 20



       f.       The Website and Apps prevent screen reader users

who navigate sequentially through content from accessing

primary content directly. For example, upon visiting the Browse

tab of Defendant’s Apps, users who perceive content visually will

note a rotating slideshow at its top that includes the following

text: “Food & Drink.” Unfortunately, because Defendant’s

accessibility policies fail to ensure the Apps are compatible with

screen reader auxiliary aids, Plaintiff cannot tab beyond the

rotating slides to the Apps’ primary content. As a result, he cannot

view the products available for purchase, like the cap and purifier.

       g.       Links and buttons on the Website and Apps do not

describe their purpose. As a result, blind users cannot determine

whether they want to follow a particular link or button, making

navigation an exercise of trial and error. For example, consumers

who perceive content visually will likely recognize the Shopping

Cart icon throughout Defendant’s Website, and understand that

by clicking it, Defendant will redirect them to its online payment

platform. Unfortunately, these icons are not labeled with

sufficiently descriptive alternative text. As a result, when users,

like Plaintiff, hover over it, their screen reader reads the number

of items in their cart, only. Without alternative text identifying the payment platform, Plaintiff is

less likely than consumers who do not rely on screen reader software to complete a purchase

successfully.



                                                 13
         Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 14 of 20



       26.     These barriers, and others, deny Plaintiff full and equal access to all of the services

the Website and Apps offer, and now deter him from attempting to use the Website and Apps.

Still, Plaintiff would like to, and intends to, attempt to access the Website and Apps in the future

to research the products and services the Website and Apps offer, or to test the Website and Apps

for compliance with the ADA.

       27.     If the Website and Apps were accessible, i.e. if Defendant removed the access

barriers described above, Plaintiff could independently research and purchase Defendant’s

products and access its other online content and services.

       28.     Though Defendant may have centralized policies regarding the maintenance and

operation of its Website and Apps, Defendant has never had a plan or policy that is reasonably

calculated to make its Website and Apps fully accessible to, and independently usable by,

individuals who are partially sighted, visually impaired, or totally blind. As a result, the

complained of access barriers are permanent in nature and likely to persist.

       29.     The law requires that Defendant reasonably accommodate Plaintiff’s disabilities by

removing these existing access barriers. Removal of the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.

       30.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendant’s failure to provide its online content and services in a manner that is compatible

with screen reader technology.

   DEFENDANT’S KNOWLEDGE OF ONLINE ACCESSIBILITY REQUIREMENTS
       31.     Defendant has long known that screen reader technology is necessary for

individuals with visual disabilities to access its online content and services, and that it is legally

responsible for providing the same in a manner that is compatible with these auxiliary aids.



                                                 14
          Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 15 of 20



        32.     Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ websites over 20 years ago.” As described above, on September

25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the ADA, nor the

Department’s enforcement of it, has changed this interpretation.

        33.     More recently, the United States Court of Appeals for the Ninth Circuit confirmed

the ADA applies to websites and mobile applications, equally. See Robles v. Domino's Pizza, LLC,

913 F.3d 898 (9th Cir. 2019).

         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        34.     There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

        35.     While DOJ has rulemaking authority and can bring enforcement actions in court,

Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.

        36.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services necessary to ensure effective communication,

and courts routinely decide these types of effective communication matters.

        37.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts, but rather involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendant offers content and services on its Website and Apps, and (b)

whether Plaintiff can access the content and services.




                                                 15
         Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 16 of 20



                                  SUBSTANTIVE VIOLATION

                          Title III of the ADA, 42 U.S.C. § 12181 et seq.

        38.    The assertions contained in the previous paragraphs are incorporated by reference.

        39.    Defendant’s Website and Apps are a place of public accommodation within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7). See Suchenko v. ECCO USA, Inc., 2018

WL 3933514, *3 (W.D. Pa. Aug. 16, 2018) (“Simply put, Defendant in the instant case, like other

corporate defendants in Gniewkowski and Suchenko, purportedly owns, operates, and/or controls

the property upon which the alleged discrimination has taken place—i.e., its website. Therefore,

Plaintiff in this case has a nexus to the place of public accommodation and thus may claim the

protections of Title III.”); see also Robles v. Domino's Pizza, LLC, 913 F.3d 898 (9th Cir. 2019).

        40.    In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Defendant does not provide Plaintiff with full and equal

access to its Website and Apps, it has violated the ADA.

        41.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.

        42.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service, or fails to provide a like experience

to the disabled person.



                                                  16
          Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 17 of 20



         43.    Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

         44.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time:             as technology advances, [ ]

accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630

F.3d 1153, 1163 (9th Cir. 2011).

         45.    By failing to provide its Website and Apps’ content and services in a manner that

is compatible with auxiliary aids, Defendant has engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:

                (a)     denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Website and Apps;

                (b)     affording individuals with visual disabilities access to its Website and Apps

that is not equal to, or effective as, that afforded others;

                (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;




                                                   17
         Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 18 of 20



               (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

               (e)     failing to make reasonable modifications in policies, practices, or

procedures where necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

       46.     Defendant has violated Title III by, without limitation, failing to make its Website

and Apps’ services accessible by screen reader programs, thereby denying individuals with visual

disabilities the benefits of the Website and Apps, providing them with benefits that are not equal

to those it provides others, and denying them effective communication.

       47.     Defendant has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Website and Apps to be made

available without consideration of consumers who can only access the company’s online goods,

content, and services with screen reader programs.

       48.     Making its online goods, content, and services compatible with screen readers does

not change the content of Defendant’s Website and Apps nor result in making the Website and

Apps different, but enables individuals with visual disabilities to access the Website and Apps

Defendant already provides.

       49.     Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiff and other individuals with visual disabilities.

       50.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

       51.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.



                                                 18
         Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 19 of 20



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       (A)     A Declaratory Judgment that at the commencement of this action Defendant was in

violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendant took no action that was reasonably

calculated to ensure that its Website and Apps are fully accessible to, and independently usable

by, individuals with visual disabilities;

       (B)      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring its Website an Apps into

full compliance with the requirements set forth in the ADA, and its implementing regulations, so

that its Website and Apps are fully accessible to, and independently usable by, blind individuals,

and which further directs that the Court shall retain jurisdiction for a period to be determined to

ensure that Defendant has adopted and is following an institutional policy that will in fact cause it

to remain fully in compliance with the law—the specific injunctive relief requested by Plaintiff is

described more fully in paragraph 11 above.

        (C)     Payment of actual, statutory, and other damages, as the Court deems proper;

        (D)     Payment of costs of suit;

        (E)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment (see Access

Now, Inc. v. Lax World, LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11)

(“Plaintiffs, as the prevailing party, may file a fee petition before the Court surrenders jurisdiction.

Pursuant to Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air, 478 U.S. 546, 559

(1986), supplemented, 483 U.S. 711 (1987), and Garrity v. Sununu, 752 F.2d 727, 738-39 (1st Cir.



                                                  19
         Case 2:19-cv-00278-AJS Document 1 Filed 03/13/19 Page 20 of 20



1984), the fee petition may include costs to monitor Defendant’s compliance with the permanent

injunction.”); see also Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-

01898-AJS (W.D. Pa. Jan. 11, 2018) (ECF 191) (same);

       (F)    Whatever other relief the Court deems just, equitable and appropriate; and

       (G)    An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

       Dated: March 13, 2019                Respectfully Submitted,

                                            /s/ R. Bruce Carlson
                                            R. Bruce Carlson
                                            bcarlson@carlsonlynch.com
                                            Kevin W. Tucker
                                            ktucker@carlsonlynch.com
                                            CARLSON LYNCH, LLP
                                            1133 Penn Avenue, 5th Floor
                                            Pittsburgh, PA 15222
                                            Phone: (412) 322.9243

                                            Counsel for Plaintiff




                                               20
